John Mauzy Pittman, Judge. Sheldon Paul Mangiapane attempts to bring this appeal from his conviction of theft by receiving. We do not address the argument raised by appellant because we conclude that he failed to perfect his appeal under Ark. R. App. P. 4. Appellant was charged with theft by receiving and was found guilty after a jury trial on June 18,1992. Appellant filed his notice of appeal on June 22, 1992, at 8:37 a.m. However, the judgment of conviction was not entered until 8:45 a.m. on June 22.  Rule 4(a) of the Arkansas Rules of Appellate Procedure provides that “a notice of appeal shall be filed within thirty (30) days from the entry of the judgment, decree, or order appealed from.” (Emphasis added.) A judgment is entered within the meaning of Rule 4 when it is filed with the clerk of the court in which the claim was tried. Ark. R. App. P. 4(e). A notice of appeal filed prior to entry of a final judgment is premature and ineffective. Kelly v. Kelly, 310 Ark. 244, 835 S.W.2d 869 (1992). These rules apply equally to criminal cases. In re Belated Criminal Appeals, 313 Ark. 729, 856 S.W.2d 9 (1993); see Watson v. State, 313 Ark. 409, 856 S.W.2d 1; Tucker v. State, 311 Ark. 446, 844 S.W.2d 335 (1993); see also Giacona v. State, 311 Ark. 664, 846 S.W.2d 185 (1993). They also apply to render ineffective even a notice of appeal filed earlier on the same day as the judgment being appealed from. See Kelly v. Kelly, supra (the supreme court overruled that part of State v. Joshua, 307 Ark. 79, 818 S.W.2d 249 (1991), which had held that a notice of appeal filed sixteen minutes before entry of the order appealed from was timely because treated as though filed when the judgment was entered); see also Kimble v. Gray, 40 Ark. App. 196, 842 S.W.2d 473 (1992), aff'd, 313 Ark. 373, 853 S.W.2d 890 (1993) (a notice of appeal filed on, but before the expiration of, the day on which a new trial motion was deemed denied is premature and ineffective under Rule 4(c)).  The timely filing of a notice of appeal is, and always has been, jurisdictional. Whether the question is raised by the parties or not, it is not only the power, but the duty, of. a court to determine whether it has jurisdiction of the subject matter. Hawkins v. State Farm Fire and Casualty Co., 302 Ark. 582, 792 S.W.2d 307 (1990); Giacona v. State, 39 Ark. App. 101, 839 S.W.2d 228 (1992). Because appellant’s notice of appeal was filed prior to the entry of the judgment of conviction, we dismiss the appeal. Appellant, of course, may petition the Arkansas Supreme Court for permission to file a belated appeal. See Ark. R. Crim. P. 36.9; Giacona v. State, 39 Ark. App. 101, 839 S.W.2d 228 (1992). Dismissed. Mayfield, J., dissents.